ZARELLA, J.,
concurring. I concur in the opinion of the majority in this case because I agree that this court’s recent decision in MedValUSA Health Programs, Inc. v. MemberWorks, Inc., 273 Conn. 634, 872 A.2d 423 (2005), is controlling precedent. I nevertheless reiterate my concern, as expressed in my dissenting opinion in MedValUSA Health Programs, Inc., that the assessment of punitive damages when there has been no award of compensatory damages violates the public policy of this state to foster dispute resolution through arbitration. See id., 667, 680 (Zarella, J., dissenting).